4:16-cv-03029-LSC-CRZ Doc # 298 Filed: 05/10/19 Page 1 of 3 - Page ID # 5756



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


  TROY M. HURD,                                                 Case No. 4:16CV3029

          Plaintiff,

  v.
                                                            PLAINTIFF’S FIRST
  CITY OF LINCOLN, a political                         SUPPLEMENTAL MOTION FOR
  subdivision,                                        ATTORNEY FEES AND EXPENSES

          Defendant.


        COMES NOW the Plaintiff, Troy M. Hurd, and for his Supplemental Motion for

 Attorney Fees and Expenses hereby states the following:

        1.       Plaintiff filed his Attorney Fee Application on March 12, 2019.

        2.       Since that time, he has identified several expenses that were inadvertently

 omitted from his Application. See Affidavit of Cheryl Smith.

        3.       Since that time, Plaintiff has also incurred additional fees and expenses.

        4.       Plaintiff is submitting an additional affidavit of Paige Fiedler, attached to

 which are Exhibits 2 and 3. Exhibit 2 is an additional billing statement from Fiedler Law

 Firm, P.L.C. showing fees incurred for attorneys and legal assistants. Exhibit 3 is the firm’s

 billing statement for expenses and supporting documentation.

        5.       Plaintiff is submitting additional attorney fees totaling $41,190, legal assistant

 charges of $1,773, and expenses of $3,689.50.

        6.       An amended summary of the total invoice to date is as follows:

                                ATTORNEY FEES EARNED

  PAIGE FIEDLER,                              575.40 hours @                              $273,200.00
  Attorney                                       $425/$475
  BROOKE TIMMER,                             .35 hours @ $325                                  $113.75

                                                  1
4:16-cv-03029-LSC-CRZ Doc # 298 Filed: 05/10/19 Page 2 of 3 - Page ID # 5757



     Attorney
     KELLY K. BRANDON,                          1,082.65 hours @                               $320,927.50
     Attorney                                       $275/$300
     KATIE ERVIN-CARLSON,                        .3 hours at $300                                    $90.00
     Attorney
     NATE BORLAND,                                7.10 hours at                                   $1,237.50
     Attorney                                      $175/$200
     MICHAEL LEAHY,                           9.5 hours at $275.00                                $2,500.00
     Attorney
     DAVID ALBRECHT,                            5.69hours @ $185                                 $ 1,052.65
     Attorney
     AMY BECK,                                 25.2 hours @ $150                                 $ 3,780.00
     Attorney
     STEPHANIE COSTELLO,                         408.85 hours @                                 $49,230.00
     Attorney/Law Clerk                             $135/$90
     MADISON FIEDLER-                          2.9 hours @ $150 1                                  $ 435.00
     CARLSON,
     Attorney
     ELLEN KRESHA,                              5.2 hours @ $90                                     $468.00
     Law Clerk


                              LEGAL ASSISTANT FEES EARNED

     TRACY MCKIBBEN,                         115.45 hours at $90                                 $10,390.50
     Legal Assistant
     DONNA COLTRANE,                           3.5 hours at $90                                     $315.00
     Legal Assistant
     ROBIN DAISY-JAHN,                       118.95 hours @ $90                                  $10,705.50
     Legal Assistant
     CHERYL SMITH,                             15 hours @ $90                                     $1,350.00
     Legal Assistant

 Attorney Fees                                                          $653,034.40

 Legal Assistants Fees:                                                 $ 22,761.00

 Litigation Expenses:                                                   $ 60,011.84

 TOTAL FEES & EXPENSES:                                                 $735,807.24



 1Plaintiff noticed that his original fee application incorrectly listed Ms. Fiedler-Carlson rate at $135;
 however, her fees were calculated correctly based on the correct rate of $150.
                                                     2
4:16-cv-03029-LSC-CRZ Doc # 298 Filed: 05/10/19 Page 3 of 3 - Page ID # 5758



        7.      Plaintiff asks the Court to order Defendant to pay the full amount of the

 attorney fees and expenses requested herein.

        WHEREFORE, Plaintiff respectfully requests that the Court grant his Supplemental

 Motion for Attorney Fees and Expenses, enter an additional judgment against Defendant, and

 for such other relief that is consistent with the purposes of Title VII and the Nebraska Fair

 Employment Practices Act.

                                                           TROY HURD, Plaintiff


                                                    By: /s/ Kelly K. Brandon
                                                        Kelly K. Brandon, #20734
                                                        FIEDLER LAW FIRM, P.L.C.
                                                        20615 Highway 370
                                                        Gretna, NE 68028
                                                        (402) 316-3060
                                                        (402) 513-6501 (F)
                                                        kelly@employmentlawnebraska.com

                                                           Paige Fiedler, Pro Hac Vice
                                                           FIEDLER LAW FIRM, P.L.C.
                                                           8831 Windsor Parkway
                                                           Johnston, IA 50131
                                                           (515) 254-1999
                                                           (515) 254-9923
                                                           paige@employmentlawiowa.com

                                                           Attorneys for Plaintiff



                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 10TH day of April, 2019 I electronically

 filed the foregoing with the Clerk of the Court using the CM/ECF system which sent

 notification of such filing to all CM/ECF participants.



                                                           /s/ Kelly K. Brandon

                                                3
